Case 1:19-cv-00413-SOM-KJM Document 23-6 Filed 12/18/19 Page 1 of 3         PageID #:
                                   267




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  In Re: Subpoena to Hurricane           ) Case No.: 1:19-mc-00250-JMS-RT
  Electric, LLC                          ) (Copyright)
                                         )
                                         ) DECLARATION OF BENNY NG
                                         )
                                         )
                                         )
                                         )

                            DECLARATION OF BENNY NG

        BENNY NG, hereby declares under penalty of law that the following is true

 and correct.

        1.       I am over 18 years of age, am employed by HURRICANE

 ELECTRIC, LLC, and my official title is Director.

        2.       Hurricane Electric, LLC (“Hurricane”) received a Subpoena

 associated with the above captioned miscellaneous case number requesting

 customer information for the following Internet Protocol (“IP”) addresses on July

 12, 2019.

  No.        IP address               Hit Date               Infringing Website
          2001:470:b07e:              2018-09-19
        1 0:d83a:a3ff:fe5e:ca         12:27:05.71563+00      yts.ag
                                      2018-08-24
        2 216.218.222.14              14:34:20.29611+00      yts.am
                                      2018-03-06
        3 216.218.222.12              18:11:31.503688+00     yts.gg


                                         1
Case 1:19-cv-00413-SOM-KJM Document 23-6 Filed 12/18/19 Page 2 of 3            PageID #:
                                   268



                                             2018-02-16
       4 65.19.167.130                       17:55:55.294389+00    yts.gg
                                             2018-02-16
       5 216.218.222.14                      13:19:46.327169+00    yts.gg
                                             2018-10-19
       6 65.19.167.130                       09:16:51.052958+00    yts.am



        3.     Hurricane offers a free tunnel broker service that enables users to

 reach the IPv6 Internet by tunneling over existing IPv4 connections from their

 IPv6 enabled host or router to one of our IPv6 routers. To use this service, users

 need to have an IPv6 capable host (IPv6 support is available for most platforms) or

 router which also has IPv4 (existing Internet) connectivity.        Hurricane’s tunnel

 service is oriented towards developers and experimenters that want a stable tunnel

 platform. See https://tunnelbroker.net/.

        4.     Hurricane’s business records indicate that the user of the IP address 1

 (2001:470:b07e:0:d83a:a3ff:fe5e:ca) is one of Hurricane’s free tunnel users. The

 business records indicate the following customer information:




 Hewitt, TX 76643


 The only authenticated info is the email.

 Date/Time          IP        Action       TunnelID Value
 2019-04-30 17:59:16 130.45.86.189 delete_tunnel 494143
 2018-08-24 09:38:00 72.48.32.242 assign_48      494143 2001:470:b07e::
 2018-08-24 09:27:19 72.48.32.242 assign_64      494143 2001:470:1d:da::
 2018-08-24 09:27:19 72.48.32.242 create_tunnel 494143




                                                2
Case 1:19-cv-00413-SOM-KJM Document 23-6 Filed 12/18/19 Page 3 of 3            PageID #:
                                   269



       4.    Hurricane’s business records indicate that the customer for IP

 addresses Numbers 2-6 is the United States (“US”) Naval Research Labs at 4555

 Overlook Ave., Washington DC 20375. It is my understanding that the US Naval

 Research Labs uses these IP addresses to run a TOR exit relay.

       5.    We do not manage the servers associated with the IP addresses 2-6.

 We provide our clients with colocation services, meaning physical space for their

 hardware, an Internet connection and IPs.


       I declare under penalty of perjury that the foregoing is true and correct.



                           Dated: Fremont, California, July 31, 2019


                           _______________________
                           Benny Ng




                                           3
